DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/29/21 and 10/25/21 are considered by the examiner.

Allowable Subject Matter
Claims 1-19, 22 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: a secondary battery negative electrode binder composition, the binder composition being suitable for use in a secondary battery negative electrode containing silicon or tin as an element capable of forming an alloy with lithium as an active material. The at least one element capable of forming an alloy with lithium comprising silicon and/or tin but not comprising zinc. The binder composition comprising an emulsion in which polymer particles of polymerized ethylenically unsaturated monomer are dispersed in an aqueous solution of a polyvinyl alcohol-based resin, wherein the ratio of the polyvinyl alcohol-based resin/polymer particles is 60/40 to 99/1, as a weight ratio of resin solids.

The pior art US Publication 2007/0264568 to Ryu et al. discloses saponification of polyvinyl alcohol results in hydroxyl groups as a side chain. However, the Ryu reference does not disclose, nearly disclose or provide motivation to modify a binder composition comprising polymer particles of polymerized ethylenically unsaturated monomer are dispersed in an aqueous solution of a polyvinyl alcohol-based resin, wherein the ratio of the polyvinyl alcohol-based resin/polymer particles is 60/40 to 90/10, as a weight ratio of resin solids. 
	The prior art US Publication 2007/0275302 to Sotowa et al. reference discloses preferred thickeners such as carboxylmethyl cellulose can be incorporated into the negative electrode to regulate coating viscosity (P77-P79). However, the Sotowa et al. reference does not disclose, nearly disclsoe or provide motivation to modify a binder composition comprising polymer particles of polymerized ethylenically . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725